Citation Nr: 0611514	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1940 to March 1946.  
The veteran died in October 2001.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant and her son testified at a Board hearing 
at the RO in January 2006.  In March 2006, the Board granted 
the appellant's motion to advance her appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran died in October 2001; the causes of death 
listed on his death certificate were acute pulmonary edema, 
acute myocardial infarction and renal insufficiency; none of 
these are shown to be related to active service.

2.  At the time of the veteran's death, service connection 
had been established for residuals of a cold injury of the 
left foot with peripheral neuropathy, evaluated as 30 percent 
disabling; residuals of a cold injury of the right foot with 
peripheral neuropathy, evaluated as 30 percent disabling; 
fracture of the left femur with attached metallic plate and 
healed post-operative scar, evaluated as 30 percent 
disabling; fracture, right tibia, evaluated as 20 percent 
disabling; varicose veins of the right lower extremity, 
evaluated as 10 percent disabling; varicose veins of the left 
lower extremity, evaluated as 20 percent disabling; bilateral 
pes planus, evaluated as 10 percent disabling; and residuals 
of a healed mandible, evaluated as noncompensably disabling.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did service connected disability 
hasten death.

4.  The appellant's income exceeded the applicable statutory 
level for the annualized period in which the income was 
received.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5107(West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312(a) (2005).

2.  The appellant's countable income is excessive for receipt 
of pension benefits.  38 U.S.C.A. §§ 1521, 5107, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant in 
December 2001 and the initial denial of the appellant's claim 
was in September 2002.  Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2001 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the appellant that 
she should submit any pertinent evidence in her possession.  
In this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence she herself may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
and her representative have alleged no prejudice as a result 
of this error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the appellant's 
claims, any question as to the appropriate effective date to 
be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
her claims, including obtaining medical records identified by 
the appellant.  The record includes service medical records, 
private medical records and VA medical records.  The record 
also contains a death certificate and a VA etiology opinion.  
Under these circumstances, there is sufficient medical 
evidence to decide the claims at hand and there is no further 
duty to provide another medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such cardiovascular disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
Additionally, service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the cause of the veteran's death was 
reported on the death certificate as acute pulmonary edema, 
acute myocardial infarction and renal insufficiency.  The 
veteran's death certificate does not show that an autopsy was 
performed, and the appellant has not reported an autopsy.  At 
the time of the veteran's death, service connection had been 
established for residuals of a cold injury of the left foot 
with peripheral neuropathy, evaluated as 30 percent 
disabling; residuals of a cold injury of the right foot with 
peripheral neuropathy, evaluated as 30 percent disabling; 
fracture of the left femur with attached metallic plate and 
healed post-operative scar, evaluated as 30 percent 
disabling; fracture, right tibia, evaluated as 20 percent 
disabling; varicose veins of the right lower extremity, 
evaluated as 10 percent disabling; varicose veins of the left 
lower extremity, evaluated as 20 percent disabling; bilateral 
pes planus, evaluated as 10 percent disabling; and residuals 
of a healed mandible, evaluated as noncompensably disabling.

The Board initially notes that the veteran's service medical 
records are devoid of reference to complaints or diagnosis of 
cardiovascular disease, pulmonary edema or renal 
insufficiency.  An April 1945 examination report shows that 
the veteran's heart was normal on clinical examination and an 
April 1949 examination report shows that the veteran's 
cardiovascular and respiratory systems were both evaluated as 
normal.  It was noted that the veteran's heart rate was 
regular with no murmurs and that there was no evidence of 
arteriosclerosis.  As such, there is no evidence of heart 
disease, pulmonary edema or renal insufficiency during active 
duty service or within one year of discharge from active duty 
service.  Therefore, the Board finds that there is no 
evidence to directly relate the veteran's cause of death to 
his active duty service.  

The Board notes that the appellant and her representative 
contend that the veteran's "frostbite" caused circulatory 
problems which in turn contributed to his death.  The 
appellant has submitted a letter in support of her claim from 
Dr. Bangash which states that the veteran underwent surgery 
relating to the circulation in his legs and that the 
appellant had given a history that the veteran had frostbite 
in his toes during active duty service.  The letter does not 
in any way etiologically connect the veteran's death to his 
active duty service or a service-connected disability.  

In August 2002, a VA physician who had previously examined 
the veteran reviewed the veteran's medical records, including 
the death certificate, and noted that the veteran was service 
connected for varicose veins and a "cold injury" and that 
the cause of death of the veteran was acute pulmonary edema, 
renal insufficiency, and myocardial infarction.  It was the 
physician's opinion that the veteran's service connected 
disabilities were not likely to have contributed to his 
death.  

In short, the only medical opinion of record which addresses 
the etiology of the veteran's causes of death is the August 
2002 opinion which states that it is not likely that the 
veteran's service-connected disabilities contributed to his 
death.  Thus, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities were a contributory cause of death.  

In sum, the Board sympathizes with the appellant and 
acknowledges her contentions.  However, there is no basis for 
finding that the cause of the veteran's death was in any 
manner related to his military service or a service-connected 
disability.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Pension

In November 2001, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534).  On 
the claim, the appellant stated that her countable income 
from the Social Security Administration was $1100.00 per 
month (or $13,200 annually), she was receiving a monthly 
pension of $400, she had $3,050 in dividends or other 
interest and she paid $10,000 in funeral costs and $1,050 in 
property tax.  In September 2002, the RO notified the 
appellant that her claim for VA pension benefits was denied 
because her countable income exceeded the maximum annual 
pension rate.  The Board notes that the RO determined that 
the appellant's annual Social Security income was $15,456.  
The appellant appealed that determination.  

Subsequently, the appellant submitted copies of her 2002 
federal tax return statements which showed an income of 
$13,068.  She reported expenses in 2002 of $648 for Medicare, 
$3,564 for long term medical insurance, $256 for optical, 
$1000 for dental, and $150 for mileage.  For 2003, the 
appellant did not provide any documentation regarding her 
income.  However, she did report expenses of $1,500 for 
private medical insurance, $563 for optical, $2,900 for 
hearing aids and $440 for prescriptions.  For 2004, 2005 and 
2006, the appellant has submitted no documentation of either 
income or expenses.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award. 38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) 
and is to be given the same force and effect as published in 
VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2000, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6, 237.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2001, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,407.  
Id.  Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
Id.  Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Id.  Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Id.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

In her initial application for benefits, the appellant listed 
no dependents  For the year 2001, even when using the 
financial figures available that are most beneficial to the 
appellant (in other words, the Social Security income as 
reported by the appellant, which was lower than what was 
shown by the RO), the appellant's income was $21,052.  After 
consideration of the $10,000 of funeral costs and $1050 debt 
of property tax, see 38 C.F.R. § 3.272(h), in 2001, her 
income ($10,002) clearly exceeds the MAPR of $6,237.  

In the year 2002, the appellant's income, as shown by her 
federal tax return form, was $13,068.  Even when taking into 
account the amount of unreimbursed medical expenses in excess 
of five percent of the MAPR for 2002 ($5,297.65), her income 
($7770.35) clearly exceeds the MAPR of $6,407.

For the year 2003, the appellant did not submit any 
documentation regarding her income.  The Board notes that she 
testified at her January 2006 hearing that she thought her 
income had gone down since 2002.  The Board held the record 
open for 30 days for her to submit additional financial 
information documenting any change in income.  The appellant 
did not submit any additional information.  As such, the 
Board has no information regarding the appellant's income for 
2003.  However, the appellant did claim $5,403 in medical 
expenses.  Even assuming the validity of all of these 
expenses, when taking into account how much they exceed five 
percent of the MAPR for 2003, ($5,078.15), her income for 
2003, assuming no change from 2002 since we have no 
information regarding the 2003 income, would be $7989.85, 
which clearly exceeds the MAPR of $6,497.

As noted above, the appellant has submitted no information 
regarding her income or her expenses for 2004, 2005 and 2006.  
Because the appellant has submitted no information showing 
that her income has decreased since 2002, the Board assumes 
that her income is at least $13,068 per year.  Without 
documentation of any offsetting unreimbursable medical 
expenses for these years, her income of $13,068 would clearly 
exceed the MAPRs of $6,634 for 2004 and $6,814 for 2005.  As 
such, the Board finds that the appellant's income exceeded 
the MAPR for each of these years.  

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, because the 
appellant's income exceeded the statutory limit, she is not 
entitled to VA death pension benefits.  In summary, the 
evidence of record shows that the appellant's income for 
2001, 2002, 2003, 2004 and 2005 exceeds the statutory limits 
for entitlement to death pension benefits even after reducing 
her income by unreimbursed expenses.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West Supp. 
2005).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


